Citation Nr: 9913497	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  97-34 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of a lateral meniscectomy of the left knee with 
instability and arthritis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1971.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in July 1997.  That decision denied the veteran's 
claims of entitlement to an increased rating for residuals of 
a lateral meniscectomy of the left knee with instability and 
arthritis.  The denials of service connection and ratings 
assigned were duly appealed.

A hearing was held in February 1999, in Waco, Texas before 
the undersigned.  At the hearing the veteran made statements 
that could be construed as a claim for service connection for 
a disability of the joints as a residual of cortisone 
injections administered during service.  This issue has not 
been adjudicated by the RO and is referred to that 
organization for appropriate action.  Where the veteran 
raises a claim that has not yet been adjudicated, the proper 
course is to refer that issue to the RO.  Bruce v. West, 11 
Vet. App. 405 (1998).

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

The service-connected residuals of a lateral meniscectomy of 
the veteran's left knee with instability and arthritis are 
currently manifested by atrophy of the left quadriceps, and 
an active range of motion from zero to 100 degrees without 
pain, and passively to 125 degrees with pain.  Flare-ups due 
to use create functional limitation of motion to 90 degrees.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a lateral meniscectomy of the left knee with 
instability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, §§ 4.71a, Diagnostic Code (DC) 
5257 (1998).

2.  The criteria for a rating of 10 percent for traumatic 
arthritis as a residual of a lateral meniscectomy of the left 
knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (DC) 5003, 5010, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Well-Grounded Claim and the Duty to Assist

Upon review of the record, the Board concludes that the 
veteran's claim for an increased disability rating is well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991); see 
also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In 
order to present a well-grounded claim for an increased 
rating of a service connected disability, a veteran need only 
submit his or her competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  Proscelle, 2 Vet. App. at 631, 632; see also 
Jones v. Brown, 7 Vet. App. 134 (1994). Furthermore, the 
Board finds that the veteran's claims for increased ratings 
have been adequately developed for appellate purposes by the 
RO and that a decision may be rendered without the case being 
remanded.  

The veteran's hearing testimony could be read as asserting 
that the findings on the last VA examination in September 
1998 were inaccurate, in that they were inconsistent with 
what he had been told by his treating physicians.  However, 
the findings on the September 1998 examination are consistent 
with those reported in VA outpatient treatment records.  For 
instance, as will be discussed in greater detail below, the 
range of motion in the veteran's left knee was reported as 
from 0 to 100 without pain, and from 0 to 125 with pain on 
the VA examination.  In a VA outpatient treatment record 
dated in July 1998, and prepared as a follow up to 
arthroscopic surgery, it was reported that the veteran's 
range of motion was from 0 to 130 degrees.  The Board also 
notes that the VA examiner appears to have reviewed the 
claims folder, and to have taken into account the findings of 
the veteran's treating physicians, prior to completing the 
report of the September 1998 examination.

Applicable Rating Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although VA is obligated, in rating a disability, to consider 
its whole recorded history, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

The veteran's left knee disability is currently evaluated as 
20 percent disabling under DC 5257 for impairment of the knee 
consisting of recurrent subluxation or lateral instability.  
Under DC 5257, slight impairment of the knee warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
moderate impairment and a 30 percent evaluation requires 
severe impairment.  38 C.F.R. § 4.71a, DC 5257 (1997).

The veteran's disability is also evaluated under the 
provisions of 38 C.F.R. § 4.71a, DC 5010, for traumatic 
arthritis.  DC 5010 provides that arthritis due to trauma 
will be rated on limitation of motion of the affected parts 
as degenerative arthritis.  Degenerative arthritis, 
established by x-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joints involved.  38 C.F.R. § 4.71a, DC 
5003.  The Schedule provides disability ratings up to 50 
percent for limitation of flexion and extension of the knee.  
38 C.F.R. § 4.71a, DCs 5260, 5261.  Under DC 5260, limitation 
of flexion of either leg to 60 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that flexion be limited to 45 degrees.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  
Under DC 5261, limitation of extension of the leg to 5 
degrees warrants a noncompensable evaluation.  A 10 percent 
evaluation requires that extension be limited to 10 degrees.  
A 20 percent evaluation requires that extension be limited to 
15 degrees.

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1998) must also be considered.  DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).  As the provisions of 38 C.F.R. 
§§ 4.40, 4.45 are applicable to diagnostic codes based on 
limitation of motion; they are not applicable to evaluations 
made pursuant to Diagnostic Code 5257.  Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).

Musculoskeletal disability is primarily the inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance caused 
by anatomical damage or infection.  The resulting functional 
loss may be due to absence of part or all of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Disabilities in joints such as the knee reside in reductions 
of their normal excursion of movements in different planes.  
Factors include: limited or excess movement, weakened 
movement, excess fatigue, incoordination, and pain on 
movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted, and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, 
(1995), the evaluation of the "same disability" or the 
"same manifestation" under various diagnoses is to be 
avoided.  The United States Court of Veterans Appeals (Court) 
held, in Esteban v. Brown, 6 Vet. App.  259 (1994), that for 
purposes of determining whether the veteran is entitled to 
separate ratings for different problems or residuals of an 
injury, such that separate evaluations do not violate the 
prohibition against pyramiding, the critical element is that 
none of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions.  The Board notes that separate 
evaluations for arthritis under DC 5003 and for instability 
under DC 5257 have been found not to violate the rule against 
pyramiding.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 
(1997).

Finally, the Schedule provides a 20 percent rating for 
impairment due to malunion of the tibia and fibula which 
results in a moderate knee disability, and a 30 percent 
rating for impairment due to nonunion of the tibia and fibula 
which results in marked knee disability.  38 C.F.R. § 4.71a, 
DC 5262.  

Evidence

A summary of the veteran's service medical records was 
produced by the service department.  Apparently the veteran's 
service medical records were lost, and a service department 
physician reconstructed and summarized the veteran's history.  
The veteran was said to have sustained an injury to his left 
knee in a football game in October 1970.  A tear of the 
lateral meniscus was discovered on arthrogram and the 
veteran's lateral meniscus was excised in March 1971.

The veteran was examined several times by VA in the early 
1970's and sought treatment at VA shortly after service.  The 
majority of the evidence relevant to the veteran's claim for 
increased rating dates from 1995 to the present.

The veteran was examined by VA in August 1995.  The veteran 
reported that over the years he had been getting more 
frequent episodes of occasional popping in the left knee.  
Examination of the left knee showed a full range of motion 
from zero to 140 degrees.  There was no ligamentous laxity, 
joint effusion, or soft tissue thickening.  The examiner 
could not demonstrate any significant crepitation with 
flexion or extension of the knee.  There was a snapping 
sensation over the lateral aspect of the knee at the joint 
line when the knee was flexed and extended and lateral 
pressure was made on the knee joint.  X-ray examination of 
the knee reportedly showed mild narrowing of the lateral 
joint compartment with some small spurs on the periphery of 
the articular surface of the patella as well.  The veteran 
appeared to be developing a mild degree of post-traumatic 
arthritis centered on the lateral joint compartment.  The 
diagnosis was history of internal derangement of left knee 
joint, secondary to football injury, with an apparent tear of 
the lateral meniscus treated by arthrotomy and meniscectomy.  
The veteran was said to still get occasional catching and 
pain in the knee and appeared to have post-traumatic 
arthritis of the lateral joint compartment.  

In September 1996 the veteran underwent an orthopedic 
evaluation.  The veteran noted pain in his left knee with 
strenuous use.  The left knee had a full range of motion when 
compared to the right.  There was moderate crepitation 
laterally on flexion and extension.  X-ray examination 
revealed slight narrowing of the lateral compartment and a 
cystic mass on the head of the left fibula.  The cause of the 
mass was unknown.  A MRI revealed fragments of the posterior 
horn and no anterior horn.

The veteran underwent an excision of a benign tumor from the 
head and neck of his left fibula in December 1996.  A 
pathology report dated in January 1997 diagnosed the tissue 
as consistent with subchondral osteoarthritic cyst.

A letter from the VA orthopedic surgeon who performed the 
surgery noted that total healing and rehabilitation would 
require six months before resuming work activity fully.

A VA examination was performed in April 1997.  The veteran 
was noted to be only a few months post-operative.  He walked 
with a crutch and had a large stabilizing orthopedic splint 
on the left knee.  Examination of the knee revealed a range 
of motion from zero to 105 degrees.  The patella was freely 
movable.  There was a puffy mass below the patella.  The 
veteran complained of pain laterally and medially at the knee 
joint.  The knee joint was unstable both lateral medially and 
lateral posteriorly.  The veteran stated that from time to 
time he got a feeling that the knee was out of position.  The 
examiner noted that it was easy to see why, because the knee 
joint was grossly unstable.

The examiner opined that the cyst was not related to the torn 
meniscus.  The examiner concluded that the veteran's pain 
was, at that point, primarily due to the surgery that had 
recently been performed on the knee.  The examiner could not 
predict the future severity of symptoms that the veteran 
might endure.

An X-ray examination of the left knee, dated in April 1997, 
noted that the veteran's left knee was demineralized.  There 
was a surgical screw in the proximal left tibia extending 
medially from the lateral tibia.  The proximal left fibula 
was absent.  There was a slight thinning of the lateral knee 
joint compartment.

A June 1997 treatment note reveals that the veteran 
complained of popping, catching, and pain without 
instability.  Examination of the left knee showed a range of 
motion from zero to 120 degrees.  There was no effusion.  The 
diagnosis was left knee meniscal tear.

An arthroscopic examination of the left knee was performed in 
July 1998.  The veteran was found to have "Gr. III-IV" 
patellofemoral chondromalacia.  The full thickness of the 
cartilage was lost at the lateral joint line.  On follow up 
treatment in later in July 1998, it was noted that the 
veteran's incisions "looked fine," that his range of motion 
was from 0 to 130 degrees, and that he had moderate 
quadriceps atrophy.  The physician noted that a total knee 
arthroplasty might be necessary in ten to twenty years.  The 
veteran was told to avoid high impact activities and to begin 
using an exercise bike to improve his quadriceps.  He was to 
return to the clinic in one year.

The veteran was most recently examined by VA September 1998.  
The veteran stated that the left knee still tends to give way 
after it is tired.  He found going up steps difficult, and 
found it even more difficult to ascend or descend a ladder.  
He was in the construction business and although he did not 
do a lot of the manual work, it was necessary for him to 
inspect the jobs and do some ladder climbing and assuming 
deep knee bend postures.  He stated that he had flare-ups two 
to three times per week.  He was usually able to recover by 
the next day after resting the leg overnight.  The flare-ups 
could be predicted if he walked twenty or thirty minutes.  He 
had no tendency for the knee to swell recently.  Following 
the removal of the fibula head, the veteran subsequently had 
an arthroscopic evaluation of the knee with some debridement.  

On examination, the veteran's left quadriceps muscle had 
reduced bulk compared to the right.  The ligaments were 
stable.  There was no swelling.  The patella was stable.  
There was a well-healed incision where the meniscectomy was 
done through a lateral approach.  The range of motion was 
from zero to 100 degrees, at which point the veteran had 
pain.  The veteran could further flex his knee with pain to 
125 degrees.  On X-ray examination, a surgical screw was 
located in the proximal tibia and there was a narrowing of 
the lateral joint space.  Nothing acute was identified.  The 
examiner's diagnosis was remote injury of the knee requiring 
lateral meniscectomy, currently showing signs of some lateral 
compartment degeneration.  The examiner thought that if the 
veteran were having a flare-up of pain, he would probably 
only be able to flex his left knee to 90 degrees.

At the hearing in February 1999, the veteran reported that 
his knee gave out an average of three to five times per week.  
He testified that he was only able to flex his leg to 
approximately 90 degrees, in contrast to the findings on the 
most recent VA examination.  He related that on the 
examination, the examiner had physically moved his leg for 
him.  He testified that he had not received treatment for his 
knee disability, since concluding appointments for follow up 
of the surgery on his knee several months earlier.  

Analysis

The veteran underwent an excision of a benign tumor from the 
head of his left femur in December 1996.  The disability 
associated with the veteran's left knee prior to the surgery 
was altered by that procedure.  The Board therefore attaches 
greatest probative value to the post-surgical medical 
evidence.  

The medical findings in this case do not support an increased 
rating based on severe recurrent subluxation or lateral 
instability of the left knee.  The post-surgical service 
medical records do indicate that the veteran has, at times, 
experienced frequent (two to three times per week) episodes 
of instability, however, the veteran is still able to climb 
ladders and assume deep knee bend postures.  There were no 
findings of instability in the treatment records subsequent 
to March 1997.  A June 1997 treatment record indicated that 
there was no instability.  On the September 1998 examination 
the ligaments of the left knee were stable, thereby 
indicating that there was no instability.  The Board is 
unable to conclude that the evidence warrants a 30 percent 
rating under that code.  38 C.F.R. § 4.71a, DC 5257.

Weighing the clinical findings and the veteran's reports of a 
fairly high level of activity; against his undocumented 
reports that his knee frequently gives way, the Board 
concludes that the level of lateral instability or 
subluxation is no more than moderate.  While the veteran may 
indeed have to undergo a total knee arthroplasty, 
compensation is based on the current level of disability, 
rather than anticipated disability in the future.  See 38 
C.F.R. § 4.1. 

The Board does find that the evidence supports a compensable 
rating based upon limitation of flexion of the knee due to 
traumatic arthritis.  The VA examination of September 1998 
showed a range of motion of from 0 to 100 degrees without 
pain, and indicated that during a flare-up, the range of 
flexion would probably be to 90-degrees.  The applicable 
diagnostic code does not provide for a compensable 
evaluation, unless flexion is limited to 60 degrees or less.  
38 C.F.R. § 4.71a, DC 5260.  The veteran's knee flexes to 
over 30 degrees beyond that point, even during a flare-up of 
symptomatology.  The range of motion reported by the veteran 
at the hearing on appeal would also not warrant a compensable 
evaluation under that diagnostic code.  

Similarly, the veteran does not have limitation of extension 
that would meet the criteria for a compensable evaluation 
under the applicable criteria.  The veteran has consistently 
been found to have extension to zero degrees.  A compensable 
evaluation is not provided unless extension is limited to 10 
degrees or more.  38 C.F.R. § 4.71a, DC 5261.

When traumatic arthritis is confirmed on X-ray examination, 
and there is limitation of motion that is non-compensable 
under the diagnostic code for limitation of motion of the 
affected joint, a 10 percent rating is for application under 
DC 5003.  

The normal range of motion in the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.70, Plate II (1998).  Therefore, the 
veteran is shown to have limitation of motion that is not 
compensable.  There is also X-ray evidence of arthritis in 
the left knee.  Therefore, he is entitled to a separate 10 
percent evaluation for arthritis of the knee.

As indicated above, the veteran's limitation of motion during 
flare-ups would not meet the criteria for an evaluation in 
excess of 10 percent.  He reportedly does not experience 
painful motion until approximately 100 degrees of flexion.  
Therefore, he does not have functional impairment that would 
warrant an evaluation in excess of 10 percent.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.

The medical findings do not show malunion or nonunion of the 
tibia and fibula due to the veteran's service-connected 
disorder.  38 C.F.R. § 4.71a, DC 5262.  The Board notes that 
the veteran's claim of service connection for the left knee 
cyst was found to be not well grounded in August 1998.  
Disability associated with that disorder or its treatment is 
therefore not for consideration.  In evaluating the veteran's 
current level of disability, however, the Board has not 
attempted to distinguish between symptomatology attributable 
to the knee cyst, and that attributable to the service 
connected disability.  The Board notes that finality will not 
attach to the denial of service connection until August 1999.

Finally, the veteran has not alleged, and the medical 
findings do not support, a finding that he has tender and 
painful surgical scars.  Thus, a separate rating due to 
tender and painful scarring from the veteran's knee surgeries 
is not warranted.  38 C.F.R. § 4.118, DC 7804 (1998).

In sum, the Board finds that the evidence is in favor of the 
grant of a separate 10 percent rating for traumatic arthritis 
in the veteran's knee; however, it does not support the 
assignment of a disability rating greater than 20 percent for 
recurrent subluxation or lateral instability, nonunion or 
malunion of the tibia or fibula, or significant limitation of 
motion of the left knee, including additional functional loss 
due to pain or other pathology. 



ORDER

The claim of entitlement to an evaluation in excess of 20 
percent for residuals of a lateral meniscectomy of the left 
knee consisting of instability is denied.

Entitlement to a separate rating of 10 percent for traumatic 
arthritis of the left knee is granted, subject to the 
regulations governing the payment of monetary awards.






		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

